PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/730,144
Filing Date: 3 Jun 2015
Appellant(s): OLEYNIK, Mark



__________________
Peter Su
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 23, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 89-95 and 157 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 84-107 and 153-157 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 91-92 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 84-107 and 153-157 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim(s) 84-85, 88, 100-102, 106, and 153-155 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmeli (US PG Pub. 2013/0226612) in view of Dastmalchi (US PG Pub. 2013/0275153), in further view of Zheng Yao (Zheng Yao, Peng Liu, Lei Lei, Junjie Yin, “R-C4.5 Decision Tree Model and Its Applications to Health Care Dataset”, IEEE ©2005, available at https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1500165).
Claim(s) 86 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carmeli, Dastmalchi, and Zheng Yao, in further view of Sarrafzadeh (US PG Pub. 2015/0257712).
Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carmeli, Dastmalchi, and Zheng Yao, in further view of Kutner (Michael H. Kutner, Christopher J. Nachtsheim, John Neter, and William Li, “Applied Linear Statistical Models”, McGraw-Hill Publishing, copyright 2005, pg. 47).
Claims 90-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carmeli, Dastmalchi, Zheng Yao, and Sarrafzadeh, in further view of Vila (Marius Vila, Anton Bardera, Miquel Fixas, and Mateu Sbert, “Tsallis Mutual Information for Document Classification” Entropy, vol. 13, pg. 1694-1707, published Sep. 14,2011).
Claim 96-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carmeli, Dastmalchi, and Zheng Yao, in further view of Pandit (Shraddha Pandit, Suchita Gupta “A Comparative Study on Distance Measuring Approaches for Clustering”, International Journal of Research in Computer Sciences, Vol. 2, Issue 1, 2011, pp. 29-31).
Claims 103-105 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carmeli, Dastmalchi, and Zheng Yao, in further view of Official Notice.
Claim 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carmeli, Dastmalchi, and Zheng Yao, in further view of Leveque (US PG Pub. 2002/0128860).
Claim(s) 156 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carmeli, Dastmalchi, and Zheng Yao, in further view of Vezina (US PG Pub. 2014/0278478).
Claim 157 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carmeli, Dastmalchi, and Zheng Yao, in further view of Ramakrishnan (US PG Pub. 2014/0067424).
Claims 108-152 and 158-161 are withdrawn from consideration for being directed to inventions that are independent or distinct from the invention originally claimed for the following reasons (MPEP 821.03) 

(2) Response to Argument
Rejections of Claims under 35 USC 112(a), 112(b), and 112(d)
With respect to the rejections made in the Final Rejection, dated June 23, 2020, the Appellant did not submit remarks responsive to the rejections made under 35 USC 112(a), 112(b), and 112(d). Therefore, the Examiner’s Answer will not address those rejections because there are no remarks to which the Examiner can respond.  These rejections are accordingly maintained by Examiner.

Response to Rejections of Claims Under 35 USC 101

With respect to the assertion that the claim recites additional limitations that integrate the abstract idea into a practical application, the arguments in support of this assertion are incorrect.

1. Claim 84 is not a Method of Organizing Human Activity under 2019 PEG
The Appellant asserts that the claims are not a certain method of organizing human activity because the claim recites limitations that they claim are not methods of organizing human activity (see Appellant’s Appeal Brief, pg. 13-14). This argument is not persuasive.
The analysis in Step 2A Prong 1 is described in the MPEP as follows, “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above.” (MPEP 2106.04(a)). 

In the rejection, the steps of degrouping the patients in to subgroups, identifying similar patients by comparing new patient data to the subgroups, and recommending a treatment associated with the new patient’s disease or condition are identified as being a judicial exception that falls within the grouping of organizing human activity. These steps were determined to be certain methods of organizing human activity because they are “managing personal behavior or relationships or interactions between people” because it is managing the interaction between the health care provider and the patient by providing treatment recommendations to the provider to treat the patient’s disease or condition.

With respect to the arguments that are based on Example 39 of the Subject Matter Eligibility Examples, these arguments are not proper because Example 39 is not relevant to the claims of the present application. In Example 39, the claims were training a neural network for facial detection, but there was no step that could be considered organizing human activity (Subject Matter Eligibility Examples: Abstract Ideas, Example 39, pg. 9, “Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing 
Because the present claims do recite a certain method of organizing human activity, the reasoning that Example 39 was determined to be eligible at Step 2A Prong 1 is not applicable to the claims of the present application. Therefore, the argument that the reasoning from Example 39 should be followed to determine the present claims eligible is incorrect.

The Appellant cites to Example 42 to argue that the claims of the present application contain additional elements that integrate the judicial exception into a practical application. However, the Appellant does not provide additional arguments as to why Example 42 shows that the present claims should be determined eligible. It merely provides the claims of Example 42, the explanation of why the claims of Example 42 are eligible, and provides no further explanation.

2. Claim 84 Integrated the Degrouping of Medical Records into a Practical Application with a Recommended Treatment
The Appellant argues that the present claims are integrated into a practical application because the degrouping of the records is used to provide a recommended treatment application. This argument is incorrect.
When determining whether a claim is integrated into a practical application because it provides a technological improvement, the MPEP states that the integration of the judicial exception into a practical application must come from the additional elements (MPEP 2106.04.II.A.2 , “Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017)”).
In the present claims, the determining of the recommended treatment protocols was determined to be part of the abstract idea because it was managing the behavior and interaction between the patient and the health care provider. Because the determining of the recommended treatment protocols is part of the abstract idea and not an additional element, it cannot integrate the judicial exception into a practical application.

Referring to the ad hominem arguments on pgs. 18-19 of the Appeal Brief that question the integrity and professionalism of the Examiner, these arguments do not address the merits of the rejections, and they are not based on anything beyond mere speculation and the opinion of the Appellant. For at least these reasons, they will not be addressed any further.

3. Claimed Invention Identifies a Problem in the Prior Art and Provides a Significant Improvement over the Prior Art

The Appellant argues that the present claims provide an improvement over prior art because they provide an improvement over the prior art.
In order to show that a claimed invention provides an improvement to technology, the claims must reflect the improvement and “the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” (MPEP 2106.05(a)).
remain vastly segregated by institutions, affiliations, locations, geographies, and regions” and this causes doctors to make improper treatment decisions because they lack complete information. Par. [0004] further states, “The collective wisdom of doctors’ diagnoses and recommended treatment plans on a nationwide, international, or worldwide basis has not been collected, analyzed, and used to provide a practical, evidenced based approach to treating patients.”
According to this citation, the improvement to the technology would be the increased access to information used in diagnosis and treatment selection.
This improvement is not reflected in the claims. There are no limitations in the claims that refer to or require an increased sharing of information across institutions. The claims merely require a database for storing a plurality of medical datasets. Such a database would include the database of the patients from a single provider. The other limitations in the claim are directed towards the analysis of the datasets to identify similar subsets of patients and using the results of that analysis to help recommend treatment protocols. 
Because the claims do not reflect the purported improvement identified by the Appellant in the Appeal Brief, the claims cannot be said to provide such an improvement to technology.

With respect to the arguments that the Claim 84 “recites a combination of additional elements”, followed by a list of additional elements (1)-(7).
In order to become eligible at Step 2B, the claimed invention must recite additional elements that amount to significantly more than the abstract idea (MPEP 2106.05, “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”). 

Additionally, the cited limitations are either generic computer components (additional elements (1) and (2)), well-understood routine, and conventional functions of a generic computer claimed as insignificant extra-solution activity (additional elements (3), (4), (6), and (7)), or part of the abstract idea (additional element (5)). 

Claim 108 was identified as being drawn to a different invention than the one presented in the original claim, and it was withdrawn from consideration based on election by original presentation. The amendments made to the claims that changed claim 108 from an independent claim to a claim dependent from claim 84 were in a set of proposed amendments submitted as part of an After Final filing (dated August 24, 2020), and they were listed on the Advisory Action as not having been entered (see Advisory Action, dated September 30). For that reason, claim 108 was not subject to a 101 rejection, and any arguments against a 101 rejection for claim 108 are moot.

Response to Rejections of Claims Under 35 USC 103

With respect to the arguments against the Dastmalchi reference, the Appellant argues that the Dastmalchi reference does not teach, “each homogeneous subgroup being determined by the same or substantially similar dynamic of one or more main parameters on parameter value fluctuations, including the speed of fluctuations, over time of the disease or medical condition, said parameter dynamics being combined to form a basis to establish a similarity comparison 
The Appellant argues that Dastmalchi instead teaches, “a method for tracking the evolution of the "Patient State Vector" across time and constructing a time series (or graph) of Patient History Vectors that represents the patient's health trajectory.” (Appellant’s Appeal Brief, pg. 23 [emphasis in original]). The Appellant attempts to distinguish the claims from this teaching of Dastmalchi by stating that Dastmalchi, in a response to an Office Action states patient state timelines are an ordering of individual states in time order. This does not serve to distinguish the Dastmalchi reference from the claimed invention in the present application. 
In the present application, the specification describes the chart in Fig. 4D by stating, “FIG. 4D is a graphical diagram illustrating the dynamics and changes of the different significant parameters for two subgroups to the same treatment protocol… For subgroup II 142, the significant parameter 151a may change within the treatment cycle of protocol B 136, e.g. chemotherapy, where the reading of the significant parameter indicates that the cancer has grown. Other significant parameters 151b, 151c, 151d, and 151e provide further exemplary dynamics of the changes in certain significant parameters that affect the characteristics in the classification of subgroups.” (Specification, par. [0105]). Similarly, Fig. 28 is titled, “Dynamic of significant parameters, speed of parameters change and associated treatment time and”. The description of Fig. 28 in par. [0170] describes the chart as a change in speed of the treatment options, which would be a measure of the patient’s parameters over time (see par. [0107], “Since the selected treatment protocol results in a shortened treatment period, a more cost effective  treatment can be defined by the subgroup protocol and prescribed to the patient to shorten the  treatment time and thereby reducing the cost and resources consumption.”). 
According to these examples, the specification allows for an interpretation of dynamic where a patient’s change in parameter values over time is a patient’s dynamic. The broadest 
In Dastmalchi, the patient’s information at different points in time are compared for similarity. By comparing patient timelines for similarity among patients, the comparison takes into account both parameter values and the fluctuations of the parameter values over time. 
Because the Dastmalchi reference teaches performing a similarity comparison of patients according to the patient’s parameter values over time, Dastmalchi is comparing the patient’s based on the similarity of the parameters and the dynamics.

With respect to the Appellant’s arguments regarding whether Dastmalchi teaches “computing automatic, continuous and iterative multiple levels degrouping the plurality of medical datasets, each dataset containing the patient parameters associated with the patients into homogeneous subgroups by similarity of the patient's data including parameters,” this argument is piecemeal analysis that fails to address the rejection that was present in the Final Office Action. Dastmalchi was not relied upon to teach this limitation. This limitation was taught by the primary reference, Carmeli.

With respect to the arguments against the Yao reference, the Appellant asserts that the Yao reference does not teach the limitation, “each homogeneous subgroup having statistically [significant] difference” (Appellant’s Appeal Brief, pg. 24). This argument is incorrect.
Yao teaches a method of building a decision tree by generating subgroups of similar patients using an algorithm based on the entropy of the groups (Yao, pg. 1099, Abstract). When subdividing the groups according to shared attributes (i.e., generating homogeneous subgroups), Yao describes as one of the key properties of the algorithm is to reduce the number of branches that are empty or statistically insignificant in order to prevent problems caused by 
The reduction in insignificant and empty branches is achieved in Yao by uniting branches: if there is a determination that the branches are not statistically significant, the algorithm unites the branches that are not statistically significant (Yao, pg. 1100, Section III). This means that, when generating the decision tree model according to Yao, the system determines when a subgroup is not statistically significant and reunites the statistically insignificant subgroup with another subgroup or subgroups. Because the statistically insignificant subgroups have been united, there are no statistically insignificant subgroups. Because there are no statistically insignificant subgroups, all of the subgroups are statistically significant. Additionally, the subgroupings are done based on shared values of attributes, so the subgroups would be homogeneous.
For at least the foregoing reasons, the arguments against the Yao reference are incorrect.
 
Response to Election/Restriction Requirement

With respect to the Appellant’s response to the election/restriction requirement, the Appellant asserts that the election/restriction requirement was improper because the Examiner erred when determining that the claims do not overlap in scope.
A determination of whether two claims overlap in scope is based on whether the claims are mutually exclusive (MPEP 806.05(j); see also MPEP 806.05, “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”). This is shown by a determination that the first invention is lacking at least one limitation recited in the second invention and the second invention lacking at least one limitation recited in the first invention. 

The Appellant states that Invention A and Invention B are not mutually exclusive because Invention B “includes all of the steps in Invention A.” (Appellants Appeal Brief, pg. 26). This is incorrect. Invention A recites at least the following limitations that are not recited in Invention B: “after the comparing step, receiving, by the processor, an output containing at least one recommended treatment associated with the new patient’s disease or medical condition.” (Claims filed March 13, 2020, claim 84). Invention B recites at least the following limitations that are not recited in Invention A: “online monitoring the pace of changes in the dynamic of the at least one main or at least one correlated parameters of the new patient and sending an alert to a medical source on real time basis when the dynamic of the same at least one main or same at least one correlated parameters of the new patient deviate from the dynamic of the at least one main or at least one correlated parameters associated with a relevant subgroup.” (Claims filed March, 13, 2020, claim 108).
Because Invention A and Invention B are mutually exclusive, Inventions A and B do not overlap in scope.
A similar showing can also be made to show Invention A and Invention C as being mutually exclusive. Invention A recites at least the following limitations that are not recited in Invention C: “after the comparing step, receiving, by the processor, an output containing at least one recommended treatment associated with the new patient’s disease or medical condition.” (Claims filed March 13, 2020, claim 84). Invention C recites at least the following limitations that are not recited in Invention A: “wherein the voluminous of medical datasets containing the patient parameters associated with the patients are updated with one or more new types of parameters to expand patients’ medical datasets, including the values of known parameters and 
Because Invention A and Invention C are mutually exclusive, Inventions A and C do not overlap in scope.
For at least the above reasons, the Examiner did not err in determining the Inventions do not overlap in scope when restricting the claims based on election by original presentation.

With respect to the Appellants assertion that the restriction was improper because the Examiner had previously addressed the claim limitation in five (5) previous Office Actions (Appellant’s Appeal Brief, pg. 26), this argument is incorrect.
The prior Office Actions from July 13, 2017 and June 15, 2018 were for a different application (App. No. 14/558,706), which was abandoned when a Notice of Abandonment was issued on January 11, 2019. When discussion election by original presentation, the MPEP states that “claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application. Subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03.” Election by original presentation only applies to claims that were presented and first acted upon their merits in the same application. Inventions present in claims from other applications are not relevant to a determination of election by original presentation.
With respect to the Office Action from September 13, 2019, the Appellant is incorrect in stating that no restriction was made. In the Non-Final Rejection, dated September 13, 2019, there is an election/restriction requirement based on the grounds of original presentation that is substantially the same as the restriction on the basis of election by original presentation made in the Final Rejection from June 23, 2020 (Non-Final Rejection, dated Sep. 13, 2019, pg. 3-5). 


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREGORY D. MOSELEY/Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/JONATHAN DURANT/Primary Examiner, Art Unit 3626
                                                                                                                                                                                                        /Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.